DETAILED ACTION

Remarks

Applicant's request for entry into AFCP 2.0 is acknowledged. 
In relation to claims 1, 8 and 15, the Office completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the additional consideration does not overcome all of the rejections in the most recent Final Office Action including any the newly cited references . In particular, the interview summary touched on the following:
Publication No. 2020/0301736 of Kutschbach discloses heterogeneous computing system “for calculating the expected cost” and “selecting a processing unit for executing its compute kernel” based on the “expected costs”. ¶ [0031] Kutschbach further defines that the cost is a function of implementing the “lowest power consumption”. ¶ [0174] Accordingly, to PHOSITA, it follows that a lower power consumption means lower energy costs.  
Nevertheless, further search was conducted that is more explicit in linking computation as part of monetary cost. These references are included as pertinent and are illustrated in PTO Form 892. 
However, the Office submits that further search and consideration will be needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/AUREL PRIFTI/           Primary Examiner, Art Unit 2186                                  

                                                                                                                                                           
Aurel Prifti
Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

 HYPERLINK "mailto:aurel.prifti@uspto.gov" aurel.prifti@uspto.gov